Phillips :
The Commissioner determined a deficiency of $37,841.80 in estate tax. The petitioners filed 4heir petition for a redetermination of such deficiency alleging that the respondent erroneously increased the value of 3,600 shares of common stock of the Mosler Safe Co. owned by the decedent.
FINDINGS OF FACT.
The petitioners are executors and executrices of the estate of Moses Mosler, deceased, with their principal office in New York, N. Y. Moses Mosler, the decedent, died January 18,1922. At the time of his death he owned 3,600 shares of the common stock of the Mosler Safe Co. The fair market value of such stock at the date of death of said decedent was $783.75 per share.

Decisión will he entered vmder Rule 50.